Third District Court of Appeal
                               State of Florida

                           Opinion filed June 27, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D17-768
                         Lower Tribunal No. 12-12070
                             ________________


                                 Myret, LLC,
                                    Appellant,

                                        vs.

                           Group LX, Inc., et al.,
                                    Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Jose M.
Rodriguez, Judge.

     Marva L. Wiley, P.A., and Marva L. Wiley, for appellant.

      Alvarez Barbara, LLP, and Richard L. Barbara and Jose L. Torres, for
appellee Group LX, Inc.


Before ROTHENBERG, C.J., and SUAREZ and LAGOA, JJ.

     ROTHENBERG, C.J.

     Myret, LLC (“Myret”) appeals a final judgment and the trial court’s prior
orders determining that Group LX, Inc. (“Group LX”) is entitled to its attorney’s

fees and setting the amount of fees. In its appeal, Myret disputes the amount of the

fees awarded. However, where, as here, no transcript of the hearing where the

amount of the fees was addressed has been provided, and the judgment is not

fundamentally erroneous on its face, we must affirm. See Applegate v. Barnett

Bank of Tallahassee, 377 So. 2d 1150, 1152 (Fla. 1979):

      When there are issues of fact the appellant necessarily asks the
      reviewing court to draw conclusions about the evidence. Without a
      record of the trial proceedings, the appellate court can not properly
      resolve the underlying factual issues so as to conclude that the trial
      court’s judgment is not supported by the evidence or by an alternative
      theory. Without knowing the factual context, neither can an appellate
      court reasonably conclude that the trial judge so misconceived the law
      as to require reversal.

See also Smith v. Orhama Inc., 907 So. 2d 594, 596 (Fla. 3d DCA 2005) (holding

that without the ability to see what the trial court actually found in reference to the

evidence presented below, it is not possible to reverse unless there is fundamental

error on the face of the trial court’s order); Ahmed v. Travelers Indem. Co., 516

So. 2d 40, 40 (Fla. 3d DCA 1987) (“Where there is no record of the testimony of

witnesses or of evidentiary rulings, and where a statement of the record has not

been prepared pursuant to Florida Rule of Appellate Procedure 9.200(a)(3) or

(b)(3), a judgment which is not fundamentally erroneous on its face must be

affirmed.”).

      Affirmed.


                                          2